


Exhibit 10.8

 

Equitrans Midstream Corporation

 

2018 PAYROLL DEDUCTION

 

AND

 

CONTRIBUTION PROGRAM

 

--------------------------------------------------------------------------------



 

EQUITRANS MIDSTREAM CORPORATION
2018 PAYROLL DEDUCTION AND CONTRIBUTION PROGRAM

 

TABLE OF CONTENTS

 

ARTICLE I

 

1

 

 

 

1.1

Statement of Purpose

1

 

 

 

ARTICLE II DEFINITIONS

1

 

 

 

2.1

Bonus

1

2.2

Code

1

2.3

Committee (BAC) and Committee (BIC)

1

2.4

Company

1

2.5

Company Benefit

1

2.6

Eligible Employee

1

2.7

Employer

2

2.8

Management Development and Compensation Committee

2

2.9

Participant

2

2.10

Personal Retirement Annuity

2

2.11

Program

2

2.12

Program Year

2

2.13

Selected Affiliate

2

 

 

 

ARTICLE III ELIGIBILITY AND PARTICIPATION

3

 

 

 

3.1

Eligibility

3

3.2

Participation; Removal from Participation

3

3.3

Ineligible Participant

3

 

 

 

ARTICLE IV COMPANY BENEFITS

4

 

 

 

4.1

Company Benefit

4

4.2

Company Benefit Amounts

4

 

 

 

ARTICLE V PERSONAL RETIREMENT ANNUITIES

5

 

 

 

5.1

General

5

5.2

Terms of Personal Retirement Annuity

5

 

 

 

ARTICLE VI ADMINISTRATION

5

 

 

 

6.1

Committees

5

6.2

Agents

6

6.3

Binding Effect of Decisions

6

 

i

--------------------------------------------------------------------------------



 

6.4

Indemnification of Committees

6

 

 

 

ARTICLE VII AMENDMENT AND TERMINATION OF PROGRAM

6

 

 

 

7.1

Amendment

6

7.2

Termination

6

 

 

 

ARTICLE VIII MISCELLANEOUS

7

 

 

 

8.1

Funding

7

8.2

Nonassignability

7

8.3

No Acceleration of Benefits; No Deferred Compensation; Taxation; Tax Withholding

7

8.4

Captions

7

8.5

Governing Law

8

8.6

Successors

8

8.7

No Right to Continued Service

8

8.8

Benefit Claims

8

 

 

 

EXHIBIT A SECTION 3.1 - DESCRIPTION OF ELIGIBLE EMPLOYEES

10

 

 

 

EXHIBIT B PERSONAL RETIREMENT ANNUITY

11

 

ii

--------------------------------------------------------------------------------

 

ARTICLE I

 

1.1                               Statement of Purpose

 

This is the Equitrans Midstream Corporation 2018 Payroll Deduction and
Contribution Program (as amended from time to time, the “Program”).  The purpose
of the Program is to provide a select group of management and highly compensated
employees of the Employer with the ability to deposit in a Personal Retirement
Annuity, as per Article V, an amount of Company Benefit on an after-tax basis. 
It is intended that the Program will assist in attracting and retaining
qualified individuals to serve as officers and managers of the Employer.

 

ARTICLE II

 

DEFINITIONS

 

When used in this Program and initially capitalized, the following words and
phrases shall have the meanings indicated:

 

2.1                               Bonus.

 

“Bonus” means the total amount awarded and paid, prior to any reduction for
applicable tax withholdings, under the Equitrans Midstream Corporation Executive
Short-Term Incentive Plan (as implemented each year) or the Equitrans Midstream
Corporation Short-Term Incentive Plan (as implemented each year).

 

2.2                               Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.3                               Committee (BAC) and Committee (BIC).

 

“Committee (BAC)” and “Committee (BIC)” have the meanings set forth in
Section 6.1.  Together the Committee (BAC) and the Committee (BIC) shall be
referred to as the “Committees.”

 

2.4                               Company.

 

“Company” means Equitrans Midstream Corporation and any successor thereto.

 

2.5                               Company Benefit.

 

“Company Benefit” means the benefit contributed to the Personal Retirement
Annuity on behalf of the Participant pursuant to Sections 4.1 and 4.2.

 

2.6                               Eligible Employee.

 

“Eligible Employee” means a highly compensated or management employee of the
Employer who is designated by the Company, by name or group or description, in
accordance with Section 3.1, as eligible to participate in the Program; provided
that to the extent such

 

--------------------------------------------------------------------------------



 

employee is an executive officer such participation must be approved by the
Management Development and Compensation Committee.

 

2.7                               Employer.

 

“Employer” means, with respect to a Participant, the Company or the Selected
Affiliate which pays such Participant’s  base earnings.

 

2.8                               Management Development and Compensation
Committee.

 

“Management Development and Compensation Committee” means the Management
Development and Compensation Committee of the Company’s Board of Directors.

 

2.9                               Participant.

 

“Participant” means any Eligible Employee listed on Exhibit A and designated
under Section 3.2.

 

2.10                        Personal Retirement Annuity.

 

“Personal Retirement Annuity” means the annuity described in Section 5.1.

 

2.11                        Program.

 

“Program” means this Equitrans Midstream Corporation 2018 Payroll Deduction and
Contribution Program, as amended from time to time. Program Year.

 

2.12                        Program Year

 

“Program Year” means each twelve-month period commencing January 1 and ending
December 31, except that the first Program Year shall commence on November 12,
2018 and end on December 31, 2018.

 

2.13                        Selected Affiliate.

 

“Selected Affiliate” means (1) any company in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the chain owns or controls, directly or indirectly, stock possessing not less
than 50 percent of the total combined voting power of all classes of stock in
one of the other companies, or (2) any partnership or joint venture in which one
or more of such companies is a partner or venturer, each of which shall be
selected by the Company.

 

2

--------------------------------------------------------------------------------



 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1                               Eligibility.

 

Eligibility to participate in the Program is limited to Eligible Employees. 
From time to time, and subject to Section 3.3, the Company shall prepare, and
attach to the Program as Exhibit A, a complete list of the Eligible Employees,
by individual name or by reference to an identifiable group of persons or by
descriptions of individuals which would qualify as individuals who are eligible
to participate, and all of whom shall be a select group of management or highly
compensated employees.

 

3.2                               Participation; Removal from Participation.

 

Participation in the Program shall be limited to Eligible Employees.  An
Eligible Employee shall commence participation in the Program upon designation
as an Eligible Employee by the Chief Executive Officer of the Company or his
designee, provided that, to the extent such Eligible Employee is an executive
officer, such designation also must be approved by the Management Development
and Compensation Committee.  Following designation, an Eligible Employee shall
continue participation in the Program from year to year without further action
by the Company, subject to this Section and Section 3.3.

 

Notwithstanding the foregoing, an Eligible Employee may be removed from
participation at any time:  (a) in the case of an executive officer, by the
Management Development and Compensation Committee and (b) in all other cases, by
the Chief Executive Officer of the Company or his designee.  In the event of
such removal:

 

(i)            there shall be no reduction of any Program benefits attributable
to participation for years prior to the year of removal;

 

(ii)           for the year of removal, there shall be no reduction of any
Program benefits (including Employer contributions under Article IV) that have
been made already to the Personal Retirement Annuity prior to such removal; and

 

(iii)          for the year of removal, the removed Eligible Employee shall not
have any right to a pro-rated or proportionate share of Program benefits for
such year (including Employer contributions under Article IV) that have not been
made to the Personal Retirement Annuity prior to such removal.

 

Eligible Employees who are removed under this Section 3.2 shall be notified in
writing by the Company, not later than 90 days after their removal.

 

3.3                               Ineligible Participant.

 

Notwithstanding any other provisions of this Program to the contrary, if the
Committee (BAC) determines that any Participant may not qualify as a member of a
select group of “management or highly compensated employee” within the meaning
of the Employee

 

3

--------------------------------------------------------------------------------



 

Retirement Income Security Act of 1974, as amended (“ERISA”), or regulations
thereunder, the Committee (BAC) may determine, in its sole discretion, that such
Participant shall cease to be eligible to participate in this Program.  Upon
such determination by the Committee (BAC), the Committee (BAC) shall give
written notice to the individual who has ceased to be eligible to participate in
this Program (and, in the case of an executive officer, a copy of such notice
shall also be given to the Management Development and Compensation Committee). 
In any such notice, the Committee (BAC) shall explain that all benefits under
the Program have been forfeited (or otherwise handled in a manner that the
Committee (BAC) determines is consistent with applicable law) due to loss of
eligibility under applicable law.

 

ARTICLE IV

 

COMPANY BENEFITS

 

4.1                               Company Benefit.

 

The Employer shall provide a Company Benefit under this Program with respect to
each Participant who is eligible to be allocated matching contributions and/or
performance contributions (also known as “retirement contributions”) under the
Equitrans Midstream Corporation Employee Savings Plan (as amended from time to
time, the “Equitrans Midstream 401(k) Plan”).  Prior to reduction for taxes as
set forth in Section 4.2, the Company Benefit under this Program on behalf of a
Participant for a Program Year shall be equal to the sum of (a) the matching
contributions which would be credited to the Participant under the Equitrans
Midstream 401(k) Plan based upon the Participant’s hypothetical pre-tax personal
contribution amount that would be made under the Equitrans Midstream
401(k) Plan, absent the limitations of Sections 402(g), 401(a)(17), and 415 of
the Code, (b) the performance contributions which would be credited to the
Participant under the Equitrans Midstream 401(k) Plan, absent the limitations of
Sections 401(a)(17) and 415 of the Code, and (c) an amount equal to 11% of the
Participant’s Bonus payment, prior to reduction for any applicable tax
withholding.  The express provisions herein on the time and form of payment
applicable to Company Benefits shall control over the terms and conditions
provided in the Equitrans Midstream 401(k) Plan.  For the avoidance of doubt,
Eligible Employees are not required to make personal contributions to their
Equitrans Midstream 401(k) Plan account or otherwise in order to receive the
Company Benefit described in items (b) and (c) above, but personal contributions
to the Equitrans Midstream 401(k) Plan are required to receive the Company
Benefit described in item (a) above.

 

4.2                               Company Benefit Amounts.

 

The Company Benefit under the Program for each Participant shall be contributed
by the Employer to the Participant’s Personal Retirement Annuity on an after-tax
basis.  The gross amount (pre-tax) of the Company Benefit is determined under
Section 4.1.  Prior to contribution to the Participant’s Personal Retirement
Annuity, the Company shall withhold, and reduce the Company Benefit by, the
applicable income and other taxes that the Company determines to be
appropriate.  All references herein to “contribution of the Company Benefit” (or
similar terminology) shall mean such amount remaining after applicable tax
withholding.  In no event shall any Company Benefit be contributed to the
Participant’s Personal Retirement Annuity later than 2½ months following the
Program Year to which the Company Benefit relates.  An Eligible

 

4

--------------------------------------------------------------------------------



 

Employee must be a full-time, regular employee of the Employer on the date that
the Employer makes the contribution to the Participant’s Personal Retirement
Annuity.  If a Participant ceases to be employed by the Employer as a full-time,
regular employee prior to the date that the Employer makes the contribution to
the Participant’s Personal Retirement Annuity, or has terminated his or her
participation in the Program prior to such date, the Company Benefit for such
annual period shall be forfeited without any further action required by the
Employer.

 

ARTICLE V

 

PERSONAL RETIREMENT ANNUITIES

 

5.1                               General.

 

The Personal Retirement Annuity to which Company Benefits will be contributed is
listed on Exhibit B hereto and may be changed, on a prospective basis, from time
to time.  Any such changes shall be authorized and approved by the Committee
(BIC) or the Management Development and Compensation Committee.

 

5.2                               Terms of Personal Retirement Annuity.

 

The terms of the Personal Retirement Annuity, which is owned by the Participant,
shall be as provided solely by the third-party sponsor of such annuity,
including the investment returns and elections, payment and withdrawal
provisions and statements of account.  The election of investments within a
Personal Retirement Annuity shall be the sole responsibility of each
Participant.  The Company, the other Employers, their employees and members of
the Committees are not authorized to make any recommendation to any Participant
with respect to such election.  Each Participant assumes all risk connected with
any adjustment to the value of his or her Personal Retirement Annuity.  None of
the Committees, the Management Development and Compensation Committee, the
Company and the other Employers in any way guarantees against loss or
depreciation.

 

ARTICLE VI

 

ADMINISTRATION

 

6.1                               Committees.

 

The administrative committee for the Program (the “Committee (BAC)”) shall be
the Benefits Administration Committee of the Company.  The Committee (BAC) shall
have (i) complete discretion to supervise the administration and operation of
the Program, (ii) complete discretion to adopt rules and procedures governing
the Program from time to time, and (iii) sole authority to give interpretive
rulings with respect to the Program.

 

The investment committee for the Program (the “Committee (BIC)”) shall be the
Benefits Investment Committee of the Company.  The Committee (BIC) shall have
(i) complete discretion to determine and select the personal retirement annuity
program under Section 5.1; (ii) complete discretion to monitor, remove and
replace all or part of any personal retirement annuity program;

 

5

--------------------------------------------------------------------------------



 

and (iii) complete discretion to adopt rules, guidelines or other procedures for
the management and investment of Program assets.

 

6.2                               Agents.

 

The Committees may appoint an individual, who may be an employee of the Company,
to be the Committees’ agent with respect to the day-to-day administration of the
Program.  In addition, the Committees may, from time to time, employ other
agents and delegate to them such administrative duties as they see fit, and may
from time to time consult with counsel who may be counsel to the Company.

 

6.3                               Binding Effect of Decisions.

 

Any decision or action of the Committees with respect to any question arising
out of or in connection with the administration, investment, interpretation and
application of the Program shall be final and binding upon all persons having
any interest in the Program.

 

6.4                               Indemnification of Committees.

 

The Company shall indemnify and hold harmless the members of the Committees and
their duly appointed agents under Section 6.2 against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to the Program, except in the case of gross negligence or
willful misconduct by any such member or agent of the Committees.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION OF PROGRAM

 

7.1                               Amendment.

 

The Company, on behalf of itself and of each Selected Affiliate, may at any time
amend, suspend or reinstate any or all of the provisions of the Program, except
that no such amendment, suspension or reinstatement may adversely affect any
Participant’s Personal Retirement Annuity as it existed as of the day before the
effective date of such amendment, suspension or reinstatement, without such
Participant’s prior written consent, and provided that any amendment, suspension
or reinstatement affecting the benefits to any executive officer of the Company
shall require the approval of the Management Development and Compensation
Committee.  Written notice of any amendment, suspension or reinstatement with
respect to the Program shall be given to each Participant by the Committee
(BAC).

 

7.2                               Termination.

 

The Company, on behalf of itself and of each Selected Affiliate, in its sole
discretion, may terminate this Program at any time and for any reason
whatsoever.  A termination of the Program shall not adversely affect any
Participant’s Personal Retirement Annuity as it existed on the day before such
termination, without the Participant’s prior written consent.

 

6

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1                               Funding.

 

Participants and their heirs, successors and assigns, shall have no secured
interest or claim in any property or assets of the Company or any other
Employer.  The Employer’s obligation under the Program to contribute Company
Benefits to a Participant’s Personal Retirement Annuity shall be merely that of
an unfunded and unsecured promise.  To the extent that any Participant or other
person acquires a right to receive Company Benefits under the Program, such
right shall be no greater than the right, and each Participant shall at all
times have the status, of a general unsecured creditor of the Company or any
other Employer.

 

8.2                               Nonassignability.

 

No right or interest under the Program of a Participant (or any person claiming
through or under him or her) shall be assignable or transferable in any manner
or be subject to alienation, anticipation, sale, pledge, encumbrance or other
legal process or in any manner be liable for or subject to the debts or
liabilities of any such Participant.  If any Participant shall attempt to or
shall transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber
his or her benefits hereunder or any part thereof, or if by reason of his or her
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him or her, then the Committee (BAC), in
its discretion, may terminate his or her interest in any such benefit to the
extent the Committee (BAC) considers necessary or advisable to prevent or limit
the effects of such occurrence.  Termination shall be effected by filing a
written “termination declaration” with the Company’s Corporate Director,
Compensation and Benefits and making reasonable efforts to deliver a copy to the
Participant whose interest is adversely affected.

 

8.3                               No Acceleration of Benefits; No Deferred
Compensation; Taxation; Tax Withholding.

 

This Program is not intended to provide for the deferral of compensation and
there shall be no acceleration of the time or schedule of any payments or
contributions under the Program.  The Employer shall be and is authorized to
withhold from Company Benefits under this Program, or from such other
compensation or benefits paid or payable to the Participant, those federal,
state or local income taxes or similar charges that the Committee (BAC), in its
sole discretion, determines are required to be withheld under applicable law. 
The Employer does not represent or guarantee that any particular federal, state
or local income, payroll, personal property or other tax consequence will result
from participation in this Program.  Participants are directed to consult with
professional tax advisors to determine the tax consequences of their
participation.

 

8.4                               Captions.

 

The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.

 

7

--------------------------------------------------------------------------------



 

8.5                               Governing Law.

 

The provisions of the Program shall be construed and interpreted according to
the laws of the Commonwealth of Pennsylvania without regard to its conflicts of
laws provisions.  If any insubstantial provision of this Program is declared
unlawful for any reason, including by state or federal legislative act,
regulation or judicial ruling, such provision shall become inoperative but will
not affect the validity of any other provision.

 

8.6                               Successors.

 

The provisions of the Program shall bind and inure to the benefit of the
Company, the other Employers, and their respective successors and assigns.  The
term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Company or
any other Employer and successors of any such Company or other business entity.

 

8.7                               No Right to Continued Service.

 

Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of an Employer or in any
other capacity.

 

8.8                               Benefit Claims.

 

(a)                                 Initial Claims.  To make a claim for a
benefit, a Participant (or the Participant’s authorized representative) may file
a written request setting forth the claim for such benefit with:  (i) in the
case of an executive officer, the Management Development and Compensation
Committee; and (ii) in all other cases, the Committee (BAC).  (On a case-by-case
basis, the Management Development and Compensation Committee may delegate its
claim review functions to the Committee (BAC).  All references in this
Section 8.8 to Committee (BAC) shall include the Management Development and
Compensation Committee, where the Management Development and Compensation
Committee undertakes the review of a claim and does not delegate such review to
the Committee (BAC).)

 

(b)                                 Denied Claims.  If the Committee (BAC)
receives a claim in writing, the Committee (BAC) will advise the Participant of
its decision on the claim in writing in a reasonable period of time after
receipt of the claim (not to exceed 120 days).  The notice shall set forth the
following information:

 

(1)                                 The specific basis for its decision,

 

(2)                                 Specific reference to pertinent Program
provisions on which the decision is based,

 

(3)                                 A description of any additional material or
information necessary for the Participant to perfect a claim and an explanation
of why such material or information is necessary,

 

8

--------------------------------------------------------------------------------



 

(4)                                 An explanation of the Program’s claim review
procedure, and

 

(5)                                 If applicable, a statement of the
Participant’s right to bring an action under Section 502 of ERISA upon the
denial of the appeal of a previously denied claim.

 

(c)                                  Appealing a Claim.  The Participant (or the
Participant’s authorized representative) may make a written request within 60
days of the denial to the Committee (BAC) to have a designated appeals authority
(which shall be different than the Committee (BAC)) review the denial.  The
Participant may review the pertinent documents and submit issues and comments in
writing for consideration by the appeals authority.  If the Participant does not
request a review of the initial determination within such 60-day period, he or
she will be barred from challenging the determination by reason of failure to
exhaust administrative remedies.

 

Within 60 days after the Committee (BAC)’s receipt of the Participant’s request
for appeal review, the Participant will receive notice of the appeals
authority’s decision.  If the claim is further denied, the notice will contain
the specific reasons for the decision of the appeals authority; specific
references to the pertinent provisions of this Program upon which the decision
is based; and, if applicable, a statement of the Participant’s right to bring an
action under Section 502 of ERISA.  If special circumstances require that the
60-day time period be extended, the appeals authority will notify the
Participant within the initial 60-day time period and will render the decision
as soon as possible, but no later than 120 days, after receipt of the request
for review.

 

(d)                                 Limitation of Time to Commence Legal
Action.  Notwithstanding any otherwise applicable legally-prescribed statute of
limitations period, no legal action may be commenced or maintained to recover
benefits under this Program more than twelve (12) months after the final review
decision by the appeals authority has been rendered (or deemed rendered).

 

9

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Section 3.1 - Description of Eligible Employees

 

·                  The executive officers of the Company designated as Eligible
Employees by the Chief Executive Officer or his designee and approved by the
Management Development and Compensation Committee, which record of designated
Eligible Employees is maintained in the Company’s Human Resources Department.

 

·                  Such employees of the Company or any Selected Affiliate other
than executive officers of the Company designated as Eligible Employees by the
Chief Executive Officer or his designee, which record of designated Eligible
Employees is maintained in the Company’s Human Resources Department.

 

Effective Date:  November 12, 2018

 

Initials:

 

10

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Personal Retirement Annuity

 

Fidelity Personal Retirement Annuity

 

11

--------------------------------------------------------------------------------
